DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Please enter the after-final amendment filed 10/26/2021 under AFCP 2.0. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-6, 8-20, 22 and 23 filed 10/26/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Lin et al. US-PGPUB No. 2016/0104055 (hereinafter Lin ‘055) teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of [
Lin ‘055 teaches at Paragraph 0026 and Paragraph 0138-0146 a computing device 102 having a processing system 104 that may include processors and one or more computer-readable storage media 106….the illustrated environment 100 also includes image content 108, an image saliency module 110 and an image cropping module 112 embodied on the computer-readable storage media 106 and operable via the processing system 104 to implement corresponding functionality described herein….the computer-readable storage media includes….storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions….program modules….hardware may operate as a processing device that performs program tasks defined by instructions and/or logic embodied by the hardware as well as a hardware utilized to store instructions for execution, e.g., the computer-readable storage media described previously]: 
dividing the digital image into a plurality of visual interest regions within the digital image [
Lin ‘055 teaches at FIG. 6 dividing the digital image 502 into a plurality of visual interest regions (person 510 and the monument 604) corresponding to the identified shapes 606 and 608.  
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096 that the cropping 702 is preferred to that of cropping 704]; 
computing a first visual interest score for a first visual interest region in the plurality of visual interest regions [
A) Lin ‘055 teaches detecting/deriving the faces or figures in the digital image 502. 
Lin ‘055 teaches at Paragraph 0102 that one or more objects are automatically detected in the image without user interaction and at Paragraph 0047 that the image saliency module 110 represents functionality to process an image to compute multiple saliency maps of the image that can be used for salient object detection. 
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
B) Lin ‘055 further teaches detecting edges within the digital image 502. 
Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection]; 
computing a second visual interest score for a second visual interest region in the plurality of visual interest regions [
A) Lin ‘055 teaches detecting/deriving the faces or figures in the digital image 502. 
Lin ‘055 teaches at Paragraph 0102 that one or more objects are automatically detected in the image without user interaction and at Paragraph 0047 that the image saliency module 110 represents functionality to process an image to compute multiple saliency maps of the image that can be used for salient object detection. 
Lin ’055 teaches at FIG. 6 and Paragraph 0091 detecting/deriving saliency maps from the image 502 where the person 510 and the monument 604 in the image 502 are detected using the corresponding shapes 606 and 608. 
 Lin ‘055 teaches at Paragraph 0091 that the corresponding shapes 606 and 608 in the representation 602 of the saliency map indicate that the person 510 and the monument 604 are salient (e.g., important) content of image 502. 
B) Lin ‘055 further teaches detecting edges within the digital image 502. 
Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection]; 
determining that the first visual interest region is preferred over the second visual interest region based on the first visual interest score and the second visual interest score [Lin ‘055 teaches at Paragraph 0070 that the saliency map captures information about salient edges of the image for which it is computed…..at Paragraph 0079 that the composition quality module 204 use the dense saliency map and the saliency edge map to extract spatial-pyramid features for the croppings….the composition quality module 204 may then combine spatial-pyramids extracted from the dense saliency map and the saliency edge map into a single feature vector. Lin ‘055 teaches at Paragraph 0128 that to compute this component score, the composition quality module 204 uses a dense saliency map and a saliency edge map. Lin ‘055 teaches at Paragraph 0128 that the simplicity module 208 provides a component score indicative of a boundary simplicity of a candidate cropping, and is computed using boundary edge maps for a top, bottom, left and right boundary of the cropping. 
Lin ‘055 teaches at Paragraph 0083, FIG. 5 and FIG. 9 dividing the digital image into a plurality of croppings 504, 506 and 508 within the digital image and at Paragraph 0091 that a cropping that incorporates more salient content than another cropping will have a higher content preservation score. Lin ‘055 teaches at FIG. 7 and Paragraph 0096-0097 that the cropping 702 is preferred to that of cropping 704…once the composition quality module 204, the content preservation module 206 and the boundary simplicity module 208 have computed component scores for each of the candidate croppings, those croppings may be ranked and based the rankings, suggested to a user for selection]. 
Lin ‘055 does not teach the claim limitation:  
setting a location within the first visual interest region as a point of visual interest; 
transmitting the digital image and the location of the point of visual interest to a computing device, wherein the computing device determines, based on the location of the point of visual interest and a display aspect ratio of a display device associated with the computing device, a cropping of the digital image to a portion of the digital image that includes the point of visual interest. 
Welinder et al. US-PGPUB No. 2015/0161466 (hereinafter Welinder) implicitly teaches the claim limitation: 
setting a location within the first visual interest region as a point of visual interest (
The cropped image metadata of Welider including the crop location is set at the client computing device 62 and transmitted prior to the digital image being cropped at one of the authorized computing devices 68. 
Welider teaches at Paragraph 0041 that cropping processes in accordance with many embodiments of the invention can be implemented in the context of synchronized content management systems and the processor of the CMS does not determine a cropping of the digital image as opposed to the authorized computing device 68 and/or the image capture device 62 crops the image according to the cropped image metadata 98. 
Welinder teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing device 68 and the image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing device 68 to display a cropped image. Welinder teaches at Paragraph 0060 that similar computing hardware to that described above with reference to FIG. 7 can be utilized in a synchronized CMS server system to implement a synchronized CMS that includes a processor configured by an image cropping application to analyze image files shared via computing devices to determine cropped image metadata (without cropping the image or displaying the cropped image). 
 
Welinder teaches at FIG. 4 and Paragraph 0074 the process selects the candidate crop location that yields the greatest weighted sum as the final crop location and the dimensions of the cropping kernel that yield the highest weighted sum are selected as the dimensions of the cropped image….the cropped image metadata can enable the display of different cropped images having different aspect ratios. The crop location and the dimensions of the cropping kernel can then be utilized to generate cropped image metadata. Welinder teaches at Paragraph 0075 that any of a variety of process for selecting a crop location and/or the dimensions of a cropped image based upon…metadata describing the region of interest including confidence metrics and/or importance weightings can be utilized. 
Welinder teaches at FIGS. 2B and 4 and Paragraph 0071 that the center of the first visual interest region is distinct from at least one sub-region (e.g., edges or the people regions other than the faces 22 of people 12 or mountain 14 or sky 20 or horizon line 18 or rolling hills 16) of the first visual interest region. 
Welinder at Paragraph 0071 teaches “a center of cropped image”. Accordingly, Welinder’s cropped location necessarily includes a center of the cropped image. Setting the location of the cropped image includes setting the center of the cropped image. Welinder teaches at Paragraph 0052 that in many embodiments, crop locations are specified as a pixel location or an offset within the image relative to a predetermined pixel location that identifies the portion of the image that is cropped. In several embodiments, the crop location is the upper left corner of the cropped region, but could equally be specified as any corner or the center of the cropped region. Welinder teaches at Paragraph 0041 that cropped image metadata can include a cropped image and/or metadata describing a crop location and/or the dimensions of the cropped images. In certain embodiments, the client application resident on the image capture device performs the automated cropping process and distributes an image file and corresponding cropped image metadata to the synchronized content management system for distribution to other user devices. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays. 
It is noted that the first and second crop kernels are mapped to the first and second visual interest regions) and
transmitting the digital image and the location of the point of visual interest to a computing device, wherein the computing device determines, based on the location of the point of visual interest and a display aspect ratio of a display device associated with the computing device, a cropping of the digital image to a portion of the digital image that includes the point of visual interest (
Welinder teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS determines (96) a crop location and/or the dimensions of the image crop…. and at Paragraph 0064 that authorized computing device 68 can select a crop location and/or image crop dimensions (aspect ratio) that are appropriate for display of the cropped image within a particular user interface. 
As such, the digital image is dynamically cropped at the authorized computing device 68 according to the selected crop location and/or the selected crop dimensions (aspect ratio) appropriate for the display device of the authorized computing device 68. 
Welider teaches at FIG. 8 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing device 68 and the image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing device 68 to display a cropped image. Welinder teaches at Paragraph 0060 that similar computing hardware to that described above with reference to FIG. 7 can be utilized in a synchronized CMS server system to implement a synchronized CMS that includes a processor configured by an image cropping application to analyze image files shared via computing devices to determine cropped image metadata (without cropping the image or displaying the cropped image). 
The cropped image metadata of Welider including the crop location is set at the CMS 64 and transmitted prior to the digital image being cropped at one of the authorized computing devices 68. 
For example, Welinder teaches at FIGS. 5-9 and Paragraph 0062 that the synchronized CMS 64 provides a copy of the cropped image metadata 98 to image capture device 62 and provides copies of image file 94 and cropped image metadata 100 to additional authorized computing devices 68….image file 94 and cropped image metadata 98 can be utilized within a user interface generated by image capture device 62 or authorized computing devices 68 to display a cropped image. 
Welinder teaches at FIGS. 5-9 that the digital image is cropped at the authorized computing device 68 using the image file and cropped image metadata and at Paragraph 0058-0062 that an image capture device that can be utilized to capture images and automatically generate cropped image metadata with respect to the captured image…the image processing system can also automatically process captured images to identify a crop location and/or the dimensions of a cropped image….client application 82 configures processor 74 to share cropped image metadata generated by client application 82 with other computing devices via a synchronized CMS using network interface 79. . 
Welinder teaches at Paragraph 0017 and Paragraph 0059 that the image processing system is part of a synchronized content management system including a network interface and the image cropping application is part of a server application that configures the processor to automatically share at least one of the image file and the cropped image metadata with at least one authorized computing device via the network interface. 
Welinder teaches at Paragraph 0041 that cropped image metadata can include metadata describing a crop location and/or the dimensions of the cropped images. In several embodiments, cropped image metadata can be inserted within an image file and/or provided in a separate metadata file utilized by the client application in the generation of user interface displays. 
It is noted that the first and second crop kernels are mapped to the first and second visual interest regions). 
Deigmoeller et al. US-PGPUB No. 2011/0096228 (hereinafter Deigmoeller) teaches the claim limitation:  
setting a location within the first visual interest region as a point of visual interest (Deigmoeller shows at FIG. 6 that the output from the feature extraction module of block 2 includes the position of ROI which is sent to the cropping module in block 3 and at Paragraph 0024 that the tracking tool identifies the new position and deformation of each initialized ROI in consecutive frames and returns this information to the feature extraction and at Paragraph 0025 that the metadata information is used to apply special video analysis methods to detect the positon of the horse. Deigmoeller teaches at FIG. 5 that the cropping module receives technical metadata and optional metadata for cropping the video frame(s) according to the n weighted ROIs (including the positions of the ROIs). 
Deigmoeller teaches at Paragraph 0026 that for this, all received ROIs, classified by importance, are used to aid the decision of positioning the cropped area….Besides simply choosing an area for cropping, it has to be considered whether an anamorphic video is present (16:9 aspect ratio horizontally clinched to 4:3) and square or non-square pixels composes the image. Dependent of the image format of the target display, these possibilities must be considered and adapted to avoid image distortion….the cropping module is accomplished on the receiving device….On the end device, this information is available by the device itself. This has the advantage that the entire original video plus the ROI information is available and thus the adaptation can be individually done); 
transmitting the digital image and the location of the point of visual interest to a computing device, wherein the computing device determines, based on the location of the point of visual interest and a display aspect ratio of a display device associated with the computing device, a cropping of the digital image to a portion of the digital image that includes the point of visual interest (Deigmoeller shows at FIG. 6 that the output from the feature extraction module of block 2 includes the position of ROI which is sent to the cropping module in block 3 and at Paragraph 0024 that the tracking tool identifies the new position and deformation of each initialized ROI in consecutive frames and returns this information to the feature extraction and at Paragraph 0025 that the metadata information is used to apply special video analysis methods to detect the positon of the horse. Deigmoeller teaches at FIG. 5 that the cropping module receives technical metadata and optional metadata for cropping the video frame(s) according to the n weighted ROIs (including the positions of the ROIs). 
Deigmoeller teaches at Paragraph 0026 that for this, all received ROIs, classified by importance, are used to aid the decision of positioning the cropped area….Besides simply choosing an area for cropping, it has to be considered whether an anamorphic video is present (16:9 aspect ratio horizontally clinched to 4:3) and square or non-square pixels composes the image. Dependent of the image format of the target display, these possibilities must be considered and adapted to avoid image distortion….the cropping module is accomplished on the receiving device….On the end device, this information is available by the device itself. This has the advantage that the entire original video plus the ROI information is available and thus the adaptation can be individually done. Deigmoeller teaches at Paragraph 0020 that the feature extraction as performed by block 2 results in n extracted ROIs which are fed to block 3 (end device). Block 3 is the cropping module producing the cropping area (at the end device) to be displayed on smaller sized displays of handheld devices. This module can be placed in the end device and at Paragraph 0021 that the technical metadata describes the format of the embedded video…optional metadata can give necessary information for the adaptation process, where the cropping will be done on the end device or properties of the final video such as the resolution and frame rate, etc. and at Paragraph 0022 that all three metadata types, namely technical, descriptive and optional data are provided to the feature extraction module in block 2). 

The prior art references do not anticipate or suggest the new claim limitation of “performing one or more operations on a digital image to detect faces within the digital image; in response to detecting that the digital image includes no faces, a first set of additional operations on the digital image to detect figures within the digital image; in response to detecting that the digital image includes no figures, performing a second set of additional operations on the digital image to detect edges within the digital image; 
computing a first visual interest score for a first visual interest region in the plurality of visual interest regions based on either one or more faces detected within the first visual interest region and a first set of criteria, one or more figures detected within the first visual interest region and a second set of criteria when the digital image includes no faces, or one or more edges 
computing a second visual interest score for a second visual interest region in the plurality of visual interest regions based on either one or more faces detected within the second visual interest region and the first set of criteria, one or more figures detected within the second visual interest region and the second set of criteria when the digital image includes no faces, or one or more edges detected within the second visual interest region and the third set of criteria when the digital image includes no faces or figures” in a non-transitory computer readable storage medium including instructions, set forth in the newly submitted base claim 1.  The base claims 11 and 19 are in parallel with the claim 1 and are allowed for the same reasons as the claim 1. The claims 2-6 and 8-10, 22 and 23 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The claims 12-18 are dependent upon the claim 11 and are allowed for the same reasons as the claim 11. The dependent claim 20 is dependent upon the base claim 19 and are allowed for the same reasons as the base claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613